          Case 5:20-cv-03153-SAC Document 8 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



CEDRIC PETERSON,

                                      Petitioner,

               v.                                           CASE NO. 20-3153-SAC


DAN SCHNURR,

                                      Respondent.


                                           ORDER

       This matter is before the Court on a Motion for Extension of Time (ECF No. 7) filed by

Respondent. Respondent requests an extension of thirty (30) days to respond to the petition due

to the press of other business. This is Respondent’s second request for an extension of time.

       For good cause shown,

       IT IS THEREFORE ORDERED that Respondent’s Motion for Extension of Time (ECF

No. 7) is granted. The deadline for Respondent to file an Answer and Return is March 10, 2021.

       IT IS SO ORDERED.

       DATED: This 2nd day of February, 2021, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                1
